Exhibit 99.1 FOR IMMEDIATE RELEASE Tandem Diabetes Care Amends Term Loan Facility with CRG Increased Borrowing Capacity to Provide Flexibility for Anticipated Growth SAN DIEGO, January 12, 2016 – Tandem Diabetes Care®, Inc. (NASDAQ: TNDM) today announced the amendment of its term loan facility with Capital Royalty Partners II, L.P. and its affiliate funds (“CRG”), which will provide the Company access to $50 million in addition to the $30 million borrowed from CRG in January 2013. Under the terms of the amended agreement, Tandem is required to draw $15 million in January 2016 and has a one-time option to access up to an additional $35 million on or before December 31, 2016. The interest rate, interest only payment period, and maturity date under the loan facility were unchanged by the amendment. “With our 2015 accomplishment of approximately $73 million in sales, and continued anticipated growth of at least 40 percent in 2016, our arrangement with CRG provides us flexibility to best support the needs of our rapidly growing business,” said Kim Blickenstaff, Tandem’s President and Chief Executive Officer. “We will continue to invest in advancing our growth through research and development and commercialization efforts, as well as in the expansion of our manufacturing capacity, to continue delivering innovative products to improve the lives of people with diabetes.” At December 31, 2015, the Company had approximately $73 million in cash, cash equivalents and short-term investments, compared to approximately $84 million at September 30, 2015.The Company’s estimated sales for 2015, and its estimated cash, cash equivalents and short-term investments as of December 31, 2015 are preliminary and subject to adjustment. About Tandem Diabetes Care, Inc. Tandem Diabetes Care, Inc. (www.tandemdiabetes.com) is a medical device company with an innovative, user-centric and integrated approach to the design, development and commercialization of products for people with diabetes who use insulin. The Company manufactures and sells the t:slim® Insulin Pump, the slimmest and smallest durable insulin pump currently on the market, the t:flex® Insulin Pump, the first pump designed for people with greater insulin requirements, and the t:slim G4™ Insulin Pump, the first CGM-enabled pump with touch-screen simplicity. Tandem is based in San Diego, California. About CRG L.P.
